United States Court of Appeals
                     For the First Circuit

No. 14-1881

                    EDGAR ROMERO VILLAFRANCA,

                           Petitioner,

                               v.

              LORETTA E. LYNCH,* ATTORNEY GENERAL,

                           Respondent.


                 PETITION FOR REVIEW OF AN ORDER

               OF THE BOARD OF IMMIGRATION APPEALS


                             Before

                   Lynch, Selya and Thompson,
                         Circuit Judges.


     Kevin MacMurray and MacMurray & Associates on brief for
petitioner.
     Joyce R. Branda, Acting Assistant Attorney General, Civil
Division, Jennifer Williams, Senior Litigation Counsel, Office of
Immigration Litigation, and Yedidya Cohen, Trial Attorney, Office
of Immigration Litigation, on brief for respondent.


                         August 5, 2015




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr. as the respondent.
           SELYA, Circuit Judge.         The petitioner, Edgar Romero

Villafranca, is a Honduran national who seeks judicial review of

a final order of the Board of Immigration Appeals (BIA) denying

his application for asylum, withholding of removal, and protection

under the United Nations Convention Against Torture (CAT).        After

careful consideration, we deny his petition.

           The background is easily sketched.      In November of 2010,

the petitioner entered the United States illegally, was thereafter

detained, and was then paroled.    He told an asylum officer that he

was seeking asylum due to what he described as his attempted

kidnapping or murder a year earlier.       He said that, while driving

his car along a Honduran road, a vehicle containing several armed

men cut him off.    The men were dressed in regalia of a sort that

the petitioner thought "customary" for the special police.        Three

of them approached the petitioner's vehicle and, as he sped away,

they opened fire. The petitioner was able to evade his assailants,

but he nevertheless thought that he remained at risk because of

his family's wealth and political ties.

           In due course, the petitioner was served with a notice

to appear before an immigration judge (IJ) and (for reasons not

relevant   here)    his   case   was     subsequently   transferred   to

Massachusetts.     The petitioner conceded removability and cross-

applied for asylum, withholding of removal, and CAT protection.


                                 - 2 -
During a hearing before the IJ in February of 2013, the petitioner

recounted the narrative that he had related to the asylum officer.

He added that he did not report the incident because he feared

that the Honduran police were involved; that he drove to his

family's farm in Juticalpa following the incident; and that he

remained there for roughly six months before fleeing to the United

States.

          The    petitioner    pointed    to    his   family's    upper-class

status and political ties as likely reasons why he was targeted by

the marauders. He mentioned that his father was a long-time member

of the ruling party in Honduras and a friend of the country's then-

president.    Furthermore, his aunt and uncle were both entrenched

in Honduran politics.      Although his family had continued to live

safely in Honduras before and after the attack that he described,

he said that his father had received several threatening telephone

calls. He went on to note that his godfather had been assassinated

in 2007, albeit for unspecified reasons.

          The IJ found the petitioner's testimony to be credible.

She nonetheless concluded that he had not established either past

persecution     or   a   well-founded    fear    of   future     persecution.

Moreover, he had failed to tie his attack to his membership in a

particular social group.      Based on these and other findings, the




                                  - 3 -
IJ denied all of the petitioner's claims for relief and ordered

him removed to Honduras.

            The petitioner appealed to the BIA, which affirmed the

IJ's decision.   The BIA concluded that even if the petitioner had

successfully demonstrated the requisite connection between the

attack and his membership in a particular social group, he had

failed to establish either past persecution or a well-founded fear

of future persecution.     This timely petition for judicial review

followed.   See 8 U.S.C. § 1252(b)(1).

            Where, as here, the BIA adopts and affirms an IJ's

decision "while adding its own gloss, we review both the IJ's and

the BIA's decisions as a unit."     Jianli Chen v. Holder, 703 F.3d

17, 21 (1st Cir. 2012).    Our review proceeds under the deferential

substantial evidence rubric, which "requires us to accept the

agency's findings of fact, including credibility findings, as long

as they are supported by reasonable, substantial, and probative

evidence on the record considered as a whole."   Segran v. Mukasey,

511 F.3d 1, 5 (1st Cir. 2007) (internal quotation marks omitted).

"Absent an error of law, we will reverse only if the record compels

a conclusion contrary to that reached by the agency."     Mariko v.

Holder, 632 F.3d 1, 5 (1st Cir. 2011).   Questions of law "engender

de novo review, but with some deference to the agency's reasonable




                                - 4 -
interpretation of statutes and regulations that fall within its

sphere of authority."          Jianli Chen, 703 F.3d at 21.

              Before assessing the decision below, it is helpful to

lay a foundation.           To be eligible for asylum, an alien must

establish that he is a refugee within the meaning of 8 U.S.C.

§ 1101(a)(42).       In pertinent part, that statute demands a showing

of "persecution or a well-founded fear of persecution" on account

of one of five enumerated grounds: "race, religion, nationality,

membership in a particular social group, or political opinion[.]"

We have made pellucid that "persecution requires more than a

showing of either episodic violence or sporadic abuse."                     Palma-

Mazariegos v. Gonzales, 428 F.3d 30, 37 (1st Cir. 2005).                       Put

another way, "[t]o qualify as persecution, a person's experience

must   rise       above   unpleasantness,      harassment,   and     even    basic

suffering."        Jorgji v. Mukasey, 514 F.3d 53, 57 (1st Cir. 2008)

(internal     quotation     marks   omitted).       In   addition,    "the    term

'persecution'        implies    some   link    to   governmental     action     or

inaction; that is, the government must practice, encourage, or

countenance it, or at least prove itself unable or unwilling to

combat it."        Lopez Perez v. Holder, 587 F.3d 456, 462 (1st Cir.

2009).

              A   successful    showing   of   past   persecution     creates   a

rebuttable presumption that an alien's fear of future persecution


                                       - 5 -
is well-founded.        See Orelien v. Gonzales, 467 F.3d 67, 71 (1st

Cir. 2006).   An inability to establish past persecution, however,

is not necessarily fatal to the asylum seeker's quest: he still

"may prevail on an asylum claim by proving, simpliciter, a well-

founded   fear     of     future   persecution    independent      of   any

presumption."    Id.

          With     this    foundation   in    place,   we   turn   to   the

petitioner's claims of error.        To begin, the petitioner asserts

that neither the IJ nor the BIA appropriately analyzed whether he

had experienced past persecution.       This assertion is belied by the

record.

          For her part, the IJ conducted a thorough analysis

regarding the existence vel non of past persecution.               After a

detailed discussion, the IJ found that the petitioner had fallen

victim to a single, isolated criminal attack which failed to come

close to the level of persecution.         The BIA was equally thorough;

it affirmed the IJ's determination that no persecution had been

established, citing a trio of cases in which this court upheld

decisions of the BIA concluding that isolated incidents did not

equate to persecution.1 The BIA then concluded that the solitary

attack on the petitioner did not sink to the level of persecution.


     1 See Topalli v. Gonzales, 417 F.3d 128, 132 (1st Cir. 2005);
Bocova v. Gonzales, 412 F.3d 257, 263 (1st Cir. 2005); Nelson v.
INS, 232 F.3d 258, 263-64 (1st Cir. 2000).

                                   - 6 -
             The petitioner next complains about the agency's finding

that he failed to demonstrate a well-founded fear of future

persecution.     This plaint fares no better.

             A well-founded fear of future persecution must be both

subjectively authentic and objectively reasonable.      See Orelien,

467 F.3d at 71.      To achieve this benchmark, an alien must show

that he genuinely fears persecution were he to be repatriated and

that his fear has an objectively reasonable basis.         See Lopez

Perez, 587 F.3d at 461-62.     A petitioner's credible testimony may

alone satisfy the subjective component of the test.      See Makhoul

v. Ashcroft, 387 F.3d 75, 80-81 (1st Cir. 2004).        Here, the IJ

credited the petitioner's testimony about his subjective fear of

returning to Honduras, so we turn to the objective component.

             The objective component of the test is satisfied only if

"a reasonable person in the asylum applicant's circumstances would

fear persecution on account of a statutorily protected ground."

Id. at 81.     Both the IJ and the BIA found that the petitioner had

not made this showing.    The question, then, reduces to whether the

record compels a contrary conclusion.     See INS v. Elias-Zacarias,

502 U.S. 478, 483-84 (1992).

             We need not tarry.    Simply put, the record does not

compel a contrary conclusion but, rather, is fully consistent with




                                  - 7 -
the agency's determination that the petitioner's professed fear of

future persecution was not objectively reasonable.

           At the center of the petitioner's claimed fear of future

persecution is the attack that he recounted.            But the agency's

finding that the attack did not evince persecution was supportable.

The record indicates, at most, a solitary, quite possibly random,

incident — the cause of which is unknown.          The petitioner, though

understandably frightened, escaped unscathed.          We have regularly

upheld determinations by the BIA that this sort of sporadic,

isolated event does not — in the absence of evidence of systematic

targeting or the like — constitute persecution.          See, e.g., Khan

v. Mukasey, 549 F.3d 573, 576-77 (1st Cir. 2008); Journal v.

Keisler, 507 F.3d 9, 12 (1st Cir. 2007); Rodriguez-Ramirez v.

Ashcroft, 398 F.3d 120, 124 (1st Cir. 2005).             Indeed, we have

upheld the BIA's plausible application of similar reasoning even

where more than one episode is alleged to have occurred.                 See,

e.g., Touch v. Holder, 568 F.3d 32, 39-40 (1st Cir. 2009); Topalli

v. Gonzales, 417 F.3d 128, 132 (1st Cir. 2005); Bocova v. Gonzales,

412 F.3d 257, 263-64 (1st Cir. 2005).

           The   petitioner's   hand    is   not    strengthened    by   his

allusions to threatening telephone calls to his father and the

assassination of his godfather.        He has offered only vague and

general   descriptions   of   these    events,     without   any   concrete


                                 - 8 -
indication of what brought them about.     To nail down the point, he

has in no way linked these incidents to the attack about which he

complains.     Seen in this light, the purported relevance of these

events is purely speculative.

             The agency's conclusion that the petitioner's fear of

persecution is not objectively reasonable gains additional support

from other aspects of the record.       For one thing, the petitioner

remained unharmed in Honduras for roughly six months after the

attack.   See Touch, 568 F.3d at 40 (concluding that remaining

unharmed in homeland for substantial period of time can support

finding that fear of persecution is not objectively reasonable).

For another thing, despite the petitioner's assertion that the

persecution he suffered was based on kinship, his family members

have continued to dwell in Honduras unharmed.       See Lopez Perez,

587 F.3d at 463 ("The safety of an alien's close family members

who continue to reside in the alien's home country has been held,

in appropriate circumstances, to undercut the reasonableness of a

professed fear of future persecution.").

             To be sure, the general materials submitted by the

petitioner to the agency (such as news articles and country

conditions reports) paint a disturbing picture of endemic violence

and corruption in Honduras.       But on this sparse record, such




                                - 9 -
generalized evidence is not sufficient to compel a finding of a

well-founded fear of persecution.     See Makhoul, 387 F.3d at 82.

          The short of it is that the BIA was on supportable ground

in viewing the petitioner's attack as a solitary event that was

unpleasant and harassing but, nevertheless, did not amount to

persecution.     See Tobon-Marin v. Mukasey, 512 F.3d 28, 32 (1st

Cir. 2008).     Here, as in Orelien, 467 F.3d at 71, the attack in

question "is too frail a lance to unhorse the BIA's fact-based

finding that nothing amounting to persecution occurred."

          That ends this aspect of the matter.2        In the last

analysis, the fate of the petitioner's asylum claim depends on the

drawing of inferences; and when, as now, "the record supports

plausible but conflicting inferences in an immigration case, the

IJ's choice between those inferences is, a fortiori, supported by

substantial evidence."     Lopez de Hincapie v. Gonzales, 494 F.3d

213, 219 (1st Cir. 2007).

          The     petitioner's    remaining   claims   are   readily

dispatched.    His claim for withholding of removal "carries with it

a more stringent burden of proof than does a counterpart effort to

obtain asylum."    Orelien, 467 F.3d at 73.   In order to succeed on



     2 Given the supportable finding that the petitioner failed to
prove a well-founded fear of persecution, we need not reach his
claim that the IJ erred in "arbitrarily limit[ing]" the definition
of the enumerated ground under which the petitioner sought relief.

                                 - 10 -
such a claim, "an alien must show that, if returned to [his] native

land, [he] will more likely than not face persecution on account

of a statutorily protected ground."     Lopez Perez, 587 F.3d at 463.

Where, as here, an alien falls short of showing persecution

sufficient to satisfy the more easily attainable standard required

for an asylum claim, a counterpart claim for withholding of removal

necessarily fails.   See id.

          This leaves only the petitioner's claim for protection

under the CAT. That claim has not been preserved: the petitioner's

brief in this court is devoid of any developed argumentation

directed to it.   Thus, any such claim has been waived.   See Segran,

511 F.3d at 7 n.2; Makhoul, 387 F.3d at 82.

          We need go no further. For the reasons elucidated above,

we deny the petition for judicial review.



So ordered.




                               - 11 -